Citation Nr: 0021106	
Decision Date: 08/10/00    Archive Date: 08/18/00

DOCKET NO.  00-15 793	)	DATE
	)
	)


THE ISSUE

Eligibility for payment of attorney fees from past-due 
benefits.


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel


INTRODUCTION

This matter relating to attorney fees arises from a rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Philadelphia, Pennsylvania, which granted 
entitlement to a 70 percent initial evaluation for bipolar 
disorder, effective from February 23, 1995, resulting in an 
award of past-due benefits to the veteran.  

By a letter dated December 20, 1999, the RO notified the 
veteran and the attorney representing the veteran of this 
decision.  The veteran responded with a letter, received by 
the RO February 2000.  He stated that his attorney had 
promised to compose an appeal concerning entitlement to a 
higher initial evaluation for his service-connected 
psychiatric disability, however, he averred that the attorney 
performed no further work on his case following the Board's 
August 1998 decision denying eligibility for payment of 
attorney fees from past-due benefits arising as a result of 
the May 1998 rating decision that originally granted service 
connection for bipolar disorder.  Rather, the veteran stated, 
he filed the appeal concerning the initial evaluation awarded 
his service-connected psychiatric disorder himself.

On June 28, 2000, the RO notified the veteran and the 
attorney separately that it had referred the file to the 
Board for a decision concerning the attorney's eligibility 
for payment of a fee for his service from the 20 percent 
past-due benefits withheld by the RO arising out of the RO's 
grant of a 70 percent initial evaluation for the service-
connected bipolar disorder, effective February 23, 1995.  
They were given 30 days within which to submit to the Board 
evidence or argument concerning payment of attorney fees.  
Neither responded.  The question of whether such withheld 
benefits should be paid to the veteran's attorney is now 
before the Board.


FINDING OF FACT

There has been no final Board decision as to the issue of 
entitlement to a higher initial evaluation for the service-
connected bipolar disorder in this case.


CONCLUSION OF LAW

The criteria for a valid fee agreement between the attorney 
and the veteran as to representation before VA and the Board 
in connection with the claim for entitlement to a higher 
initial evaluation for service-connected bipolar disorder 
have not been met. 38 U.S.C.A. § 5904(c)(1) (West 1991); 38 
C.F.R. § 20.609(c) (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The applicable statutory and regulatory provisions stipulate 
three criteria that must be met before an attorney or agent 
may charge claimants or appellants for their services.  38 
U.S.C.A. § 5904(c)(1) (West 1991); 38 C.F.R. § 20.609(c) 
(1999).  These criteria are:  1) promulgation by the Board of 
a final decision with respect to the issue or issues 
involved; 2) the notice of disagreement which preceded the 
Board decision with respect to the issue or issues involved 
was received by the RO on or after November 18, 1988; and 3) 
the attorney or agent must have been retained not later than 
one year following the date that the Board decision with 
respect to the issue or issues involved was promulgated.

In June 1997, the RO received a copy of a fee agreement 
between the veteran and the attorney, signed by the veteran 
and dated in January 1997.  The agreement states, in 
pertinent part, that the veteran agreed that the attorney 
"shall retain or be entitled to Twenty percent (20%) of the 
amount to be received for past due benefits" should the 
attorney's professional services rendered result in the award 
of benefits.

The RO sent a copy of the fee agreement to the Board in May 
1998.  By letters dated in December 1999 and June 2000, the 
RO notified the attorney and veteran of the award of past-due 
benefits arising from the grant of a higher initial 
evaluation for the service-connected bipolar disorder.  The 
letters advised the attorney of the laws and regulations 
governing the payment of past-due benefits.  The December 
1999 letter notified him that the fee agreement would be 
forwarded to the Board for review.  The June 2000 letter 
advised that the fee agreement was being forwarded to the 
Board for review and gave the attorney 30 days from the date 
of the letter to respond directly to the Board.  The attorney 
has not responded.

The veteran submitted a response to the December 1999 letter 
advising that the attorney had promised to compose an appeal 
concerning the evaluation initially assigned the service-
connected bipolar disorder.  However, the attorney performed 
no work, and the veteran averred he himself prepared and 
submitted the documents supporting his ultimately successful 
claim to a higher initial evaluation for his service 
connected psychiatric disability.

In October 1999, the RO granted entitlement to a 70 percent 
evaluation for the veteran's service-connected bipolar 
disorder, effective February 23, 1995.  A final Board 
decision as to this issue was not rendered.  Without a final 
Board decision as to the issue involved, the attorney cannot 
be eligible to charge for services provided on the veteran's 
behalf.  38 U.S.C.A. § 5904(c)(1) (West 1991); 38 C.F.R. 
§ 29.609(c) (1999).

Moreover, the Board notes that the evidentiary record does 
not show that the attorney actually performed any work on the 
veteran's behalf following the May 1998 rating decision that 
granted service connection for bipolar disorder.  The 
attorney filed an application for award of attorney's fees 
and expenses with the RO in July 1998.  Review of these 
documents reveals that they are in argument of the attorney's 
own eligibility for payment of past-due benefits concerning 
the May 1998 decision, which was denied in an August 1998 
Board decision.  The last document the attorney filed on the 
veteran's behalf is dated in October 1997.  Hence, even if 
the attorney met the requirements to charge a fee for 
services before VA concerning the veteran's entitlement to a 
higher initial evaluation for the service-connected bipolar 
disorder, the Board notes that any fee would not be 
reasonable.

The record therefore reflects that the attorney has not met 
the requirements to charge a fee concerning the issue of 
entitlement to a higher initial evaluation for the service 
connected bipolar disorder, which the RO's October 1999 
rating decision granted, effective February 23, 1995, and out 
of which arose the past-due benefits now due the veteran.


ORDER

As the attorney does not meet the requirements to charge a 
fee for services before VA concerning the veteran's 
entitlement to a higher initial evaluation for the service-
connected bipolar disorder, eligibility for payment of 
attorney fees from past-due benefits awarded as a result of 
the RO's October 1999 grant of entitlement to a 70 percent 
evaluation for bipolar disorder, effective February 23, 1995, 
is denied.  None of the veteran's past-due benefits resulting 
from the October 1999 grant of entitlement to a 70 percent 
initial evaluation for service-connected bipolar disorder, 
effective February 23, 1995, should be paid to the attorney.  
All monies paid to the attorney above $0.00 must be refunded 
the veteran.



		
	MARY GALLAGHER
Member, Board of Veterans' Appeals



 


